                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

KENNETH F. DAVIS                                                                 PLAINTIFF
ADC #127248

v.                              5:18-cv-00001 BRW-PSH

JARRED SHERRILL, et al.                                                       DEFENDANTS

                                       JUDGMENT

     Based on the order filed today, judgment is entered dismissing this case with prejudice.

     IT IS SO ORDERED this 9th day of October, 2019.



                                                        Billy Roy Wilson_____________
                                                        UNITED STATES DISTRICT JUDGE
